Citation Nr: 1813537	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-17 359		DATE
		

THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.


FINDING OF FACT

The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes, and the evidence is in equipoise on whether it is related to service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from December 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for the claimed disability.

The Veteran testified at a videoconference hearing before the undersigned in December 2017, and a transcript of that hearing is of record.

The issues of entitlement to an acquired psychiatric disorder, to include as secondary to bilateral hearing loss, and entitlement to a TDIU have been raised by the record in the December 2017 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

Service connection for bilateral hearing loss

The Veteran contends that he had acoustic trauma in service, which caused him to be taken out of the rotation to go to Vietnam, prevented him from being in the infantry and carrying a weapon, and pulled him out of AIT training.  See the April 2013 notice of disagreement, May 2014 VA Form 9.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Diseases of the nervous system, including sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

The Board concludes that, in resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss is due to or related to service.  

The Board first finds that the Veteran has current bilateral sensorineural hearing loss that meets the criteria of 38 C.F.R. § 3.385 to be considered a disability for VA purposes.  In March 2013, the Veteran underwent a VA audiometric examination.  The examination report reflects the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
70
100
90
100
LEFT
50
60
95
95
85

The Veteran's speech recognition score using the Maryland CNC Test was 48 percent in the right ear and 44 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  As such, for VA purposes, the Veteran has a current bilateral hearing loss disability.  

The Board next finds that the Veteran had an in-service injury of acoustic trauma in both ears.  

The standard for measuring auditory thresholds changed as of October 1967, at the same time the Veteran enlisted.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units.  VA used ASA units prior to July 1966.  In July 1966, however, VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  

In this case, the Veteran's service treatment records (STRs) indicate that in an October 1967 service enlistment examination, the Veteran's puretone thresholds, in decibels, were as follows:

[In the charts below, the figures in parentheses represent ASA units, and are provided for data comparison purposes.] 




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (0)
10 (0)
10 (0)
--
5 (0)
LEFT
15 (0)
10 (0)
10 (0)
--
5 (0)

The Veteran denied having any ear trouble or hearing loss.  In November 1967, a private physician, Dr. W.K., submitted a note indicating that the Veteran had experienced moderate severe type hearing loss following exposure to loud noise.  The Veteran was subject to "acoustic deafness and should be [illegible] from loud noise."  Two months later, in December 1967, the Veteran's puretone thresholds, in decibels, remained the same, except the left ear at 4000 hertz, which was measured at 10 (or 5 ASA).  In February 1968, the Veteran was noted to have a history of "acoustic deafness" by an ENT specialist.  He had several days of deafness following firing of a .22 caliber pistol.  It was noted that the Veteran's father had a similar problem and had now lost hearing.  The Veteran had no significant loss noted so far in basic training, but had been wearing ear plugs when firing.  He was sent for an ENT consultation.  An audiogram, reported in ASA units, showed the following thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (0)
10 (0)
10 (0)
--
5 (0)
LEFT
15 (0)
10 (0)
10 (0)
--
10 (5)

In March 1968, the Veteran reported hearing loss again after being exposed to loud noise.  He was noted to have been on profile previously.  Results of an audio examination were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
--
55
LEFT
5
5
10
--
35
 
In another audio exam conducted two weeks later, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
55
LEFT
20
15
15
--
45

The Veteran was put on physical profile due to bilateral acoustic trauma.  He was limited to assignments that did not involve habitual or frequent exposure to loud noises or firing of weapons, not to include firing for POR qualification.

In an August 1969 discharge examination, the Veteran's hearing was measured again.  The units of measurements (ASA or ISO) were not specified, but his puretone thresholds in, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (0)
10 (0)
10 (0)
--
5 (0)
LEFT
20 (5)
15 (5)
10 (0)
--
5 (0)

The Veteran reported having ear trouble and hearing loss.  In an ENT consultation, the Veteran was noted to be on profile for high frequency hearing loss.  In a September 1969 audio test, the Veteran's thresholds, in ISO decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
--
35
LEFT
10
10
0
--
20

The Veteran has been consistent in his assertions that he has been suffering symptoms of hearing loss and tinnitus since active service.  See the April 2013 notice of disagreement, May 2014 VA Form 9.  In the December 2017 Board hearing, the Veteran testified that he was exposed to rifle fire, grenades, and other loud weaponry on a daily basis in service.  He stated that in service he was put on physical profile due to acoustic trauma and was removed from infantry training, which was documented in his STRs.  The Veteran asserted that after separation from service he was not exposed to loud noise, except for "once in a blue moon," and that he had worn hearing aids for at least 20 years.  
	
The Veteran's spouse, L.M., testified in the Board hearing that they had been married for 50 years and that she had been with him all through his service.  She stated that when the Veteran separated from service, he was complaining of constant ringing in his ears, which never went away, and that he had hearing trouble and has worn hearing aids since a very young age.  She stated that he took a hearing test that she witnessed, in which he was given 20 words, and he could not repeat back a single word.

The Veteran is competent to testify as to symptoms such as decreased hearing acuity, which is non-medical in nature, and his spouse in competent to testify that she witnessed his inability to repeat back words stated in a hearing test.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is also competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran and his spouse's statements are also found to be credible as they have been consistent and are confirmed by the circumstances of the Veteran's service.  As discussed above, the Veteran was put on profile for acoustic trauma.  

The March 2013 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of the Veteran's military service because his STRs contained audiometric evidence that his hearing was within normal limits upon discharge.  

The Board finds, however, given the in service audiograms reflecting some decreased hearing, the documented history of being put on physical profile due to acoustic trauma, and the Veteran and his spouse's competent and credible testimony as to the continuity of his hearing loss since separation from service, application of the "benefit of the doubt" rule is warranted.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board notes that the VA examiner's opinion was offered without indication that any of the Veteran's service audiograms were converted from ASA units to ISO units, and she did not comment on the facts that the Veteran was put on profile due to acoustic trauma and that some hearing loss was noted during service.  However, under the "benefit of the doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  As such, in resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted based on continuity of symptomatology since service.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.309.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


